DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-13.
Closest reference found are
1. Wilkinson (US 20060100666) disclosed an apparatus and method for lung analysis wherein the apparatus utilizes a change in acoustic transmission characteristics of a lung due to e.g. the appearance of fenestrae (perforations) in the alveoli of the lung. The use of acoustic signals may provide good sensitivity to the existence of alveolar fenestrae, even for microscopic emphysema, and the appearance and increase in fenestrae may be determined by monitoring acoustic transmission characteristics such as, for example, an increase in acoustic signal velocity and velocity dispersion, and/or a change in attenuation. A transmitter may be located in e.g. the supra-clavicular space and receivers may be mounted on the chest. Measurements may be correlated between pairs of receivers to determine acoustic transmission profiles.

2. WILLIAM J (CA 2770325) disclosed an sensor system wherein that use wireless coupling of energy for operation of both external and internal devices, including external sensor arrays and implantable devices. The signals conveyed may be electronic, optical, acoustic, biomechanical, and others to provide in situ sensing and monitoring of internal anatomies and implants using a wireless, biocompatible electromagnetic powered sensor systems.
 

However, the cited references did not disclose the claimed limitation of the independent claims 1:
“wherein the RF sensor array comprises a plurality of electrodes and a plurality of ports, wherein a distance between two consecutive ports of the plurality of ports is within a range of 0.20 centimeters (cm) - 0.25 cm, wherein the plurality of electrodes comprises an exciting electrode and a set of remaining electrodes, wherein a width of the exciting electrode is within a range of 0.5 cm - 0.6 cm, wherein a width of each of the set of remaining electrodes is within a range of 1 cm - 3 cm, wherein a length of each of the plurality of electrodes is within a range of 3 cm - 5 cm, wherein the RF sensor array comprises 38 electrodes and 37 ports;”


Drawings
The drawings filed on  12/9/2019 are accepted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685